DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 11/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lockout 4600 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-12, 22-24, and 30-32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a retainer with a deformable authentication key movably coupled to the retainer via a reconfigurable hinge, slit, or joint arrangement, does not reasonably provide enablement for having the deformable authentication key that bends via a hinge and engages the lockout to move the lockout with “permanent deformation”.  make the invention commensurate in scope with these claims. Since the specification and drawings disclose having a deformable authentication key movably coupled to the cartridge that engages/moves a lockout via the key that bending via a hinge it appears it could be bent back if desired.  Only Figs. 179-180 show a bendable key with a hinge - authentication key 31270 with living hinge 31272 but the specification and drawings do not disclose how the permanent deformation is achieved.  Moreover, the phrase “permanent deformation” appears to be untrue since with enough force applied to the authentication key 31270 member could have it bent back to first state or out of second state.  It is difficult to establish “permanent deformation” to any structure/material since with enough force/effort a structure/member can be bent.  What makes authentication key 31270 be placed into a permanent deformation?  What is the material?  The specification only recites “the tab portion 31272 may be molded to or otherwise attached to a retainer body of the various types disclosed herein. In such arrangements, the tab portion may be configured to be permanently deformed into the second state or it may be configured to return to a functional first state after use” [0440].  Given that the spec is silent on how permanent is .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9, and 11-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US 20040232200 A1).
Regarding claims 1, Shelton et al. discloses a staple cartridge (37) configured for use in a surgical stapling device (10 [0044-0045], claim 8, fig. 1) comprising a cartridge-supporting jaw (16), an axially moving firing 
a deformable authentication key (274/280) extending proximally beyond said proximal end of said cartridge body, wherein said deformable authentication key is movably coupled to said cartridge body such that said deformable authentication key is bendable between a first state and a second state (via hinge 277, fig. 24), wherein said deformable authentication key operably engages the lockout (46) when said staple cartridge is inserted into the cartridge-supporting jaw in an initial insertion position and said authentication key is in the first state, and wherein said deformable authentication key is configured to move the lockout from the locked position to the unlocked position laterally relative to the longitudinal 
Note – the stapling device and lockout are not positively claimed
Regarding claim 9, Shelton et al. discloses a staple cartridge assembly (37) configured for use in a surgical stapling device (10 [0044-0045], fig. 1) comprising a cartridge-supporting jaw and a lockout (46) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises: an elongate cartridge body defining a proximal end, a distal end, and a longitudinal axis extending from said proximal end to said distal end, and wherein said elongate cartridge body is removably seated in the cartridge-supporting jaw (seated in channel 16) and comprises a plurality of surgical staples (222, [0091] fig. 23) operably stored therein ([0049-0053, 0081], figs. 1 and 10-28); and 
a movable authentication key (280/274) extending proximally beyond said proximal end of said cartridge body, wherein said movable authentication key is configured to move from a first state to a second state upon contact with a portion (46/14) of the surgical stapling device (figs. 24-28), and wherein said movable authentication key is configured to move the 
Note – the stapling device and lockout are not positively claimed
Regarding claim 3, Shelton et al. discloses the authentication key comprises an authentication ramp (280-ramp shape shown, figs. 24-28), and wherein said authentication ramp is coupled to said cartridge body by a said bendable hinge (277, [0054, 0098-0105], figs. 24-28).
Regarding claim 4, Shelton et al. discloses the authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in said initial insertion position ([0054, 0098-0105], figs. 24-28).
Regarding claims 6, Shelton et al. discloses the staple cartridge comprises; a cartridge body; and a cartridge pan (16) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0054, 0098-0105], figs. 24-28).
Regarding claims 7 and 11, Shelton et al. discloses the authentication key rotates between said first state and said second state ([0054, 0098-0105], figs. 24-28).
Regarding claim 8, Shelton et al. discloses the firing member (14) is movable between a starting position and an ending position during a staple firing stroke, and wherein said deformable authentication key is positioned in a path of the firing member when said staple cartridge is in said initial insertion position and said deformable authentication key is in the first state ([0054, 0098-0105], figs. 24-28).
Regarding claims 12, Shelton et al. discloses the authentication key is permanently deformed when in said second state (permanently deformed is a functional recitation in which a user could bend to be permanent deformed if desired, [0054, 0098-0105], figs. 24-28).).

Claim(s) 1, 3-4, 6-8, 11-12, and 23-24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (US 20160174974 A1).
Regarding claims 1, Shelton et al. discloses a staple cartridge (10500) configured for use in a surgical stapling device (figs. 147-160) comprising a cartridge-supporting jaw (12610, figs. 147-149), an axially 
a deformable authentication key (100557) extending proximally beyond said proximal end of said cartridge body, wherein said deformable authentication key is movably coupled to said cartridge body such that said deformable authentication key is bendable between a first state and a second state (can be pushed/bent against 10037 to bend and is pushed in slot 10517), wherein said deformable authentication key operably engages the lockout (10037/10034) when said staple cartridge is inserted into the cartridge-supporting jaw in an initial insertion position and said authentication key is in the first state, and wherein said deformable 
Note – the stapling device and lockout are not positively claimed
Regarding claim 23, Schmid et al. discloses staple cartridge assembly (10500) seated in a cartridge-supporting jaw (12610, figs. 147-149) of a surgical stapling device (figs. 147-160) comprising a lockout (10034/10037) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises: a surgical staple cartridge comprising: a cartridge body (10510) defining a proximal end portion and a distal end portion, wherein said cartridge body operably stores a plurality of lines of surgical staples therein extending from said proximal end portion to said distal end portion and is configured to be operably seated in the cartridge-supporting jaw ([0550-0555], figs. 147-149); and 
a retainer (10550, fig. 159) removably coupled to said cartridge body, wherein said retainer comprises a crushable authentication key (10557 – 
Schmid et al. states: “detents 10557 can be configured to hold the sled 10034 in position until a longitudinal firing force applied to the sled 10034 in the distal direction exceeds a threshold force wherein, when the firing force exceeds the threshold force, the sled 10034 can slide distally and the detents 10557 can sufficiently flex, or otherwise deform, to permit the sled 10034 to slide thereby” [0552].
Note – the stapling device and lockout are not positively claimed
Regarding claim 3, Schmid et al. discloses the authentication key comprises an authentication ramp (ramp shape shown, fig. 159), and wherein said authentication ramp is coupled to said cartridge body by a said bendable hinge (10557, [0552-0553], figs. 159-160).
Regarding claim 4, Schmid et al. discloses the authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in said initial insertion position ([0552-0553], figs. 159-160).
Regarding claims 6, Schmid et al. discloses the staple cartridge comprises; a cartridge body; and a cartridge pan (10510) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0552-0553], figs. 159-160).
Regarding claims 7 and 11, Schmid et al. discloses the authentication key rotates between said first state and said second state (key is rotatable/bendable as applicants to some degree via bending/flexing 0552-0553], figs. 159-160).
Regarding claim 8, Schmid et al. discloses the firing member (10030/sled 10034 [0552, 0593], figs. 159-160, 195-196) is movable between a starting position and an ending position during a staple firing stroke, and wherein said deformable authentication key is positioned in a path of the firing member when said staple cartridge is in said initial insertion position and said deformable authentication key is in the first state ([0552-0553], figs. 159-160).
Regarding claims 12, Schmid et al. discloses the authentication key is permanently deformed when in said second state (permanently deformed 
Regarding claim 24, Schmid et al. discloses authentication key is permanently crushed into the second state upon contact with a portion of the surgical stapling device (10557 – will crush if enough force is applied) when said retainer (10550, fig. 159) is attached to said cartridge body and said surgical staple cartridge is seated in the surgical stapling device ([0552-0553], figs. 159-160).

Claims 22 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 20040232200 A1) in view of Knodel et al. (US 20110278343 A1).
Regarding claims 22 and 30, Shelton et al. fails to teach said retainer comprises a first material, and wherein said movable authentication key comprises a second material that differs from said first material.
Knodel et al. discloses the invention as substantially claimed. See above.  Knodel et al. also teaches having different members of stapler, staple cartridge made of different material (ceramic portions, [0031]) for insulation and electrical/piezoelectric voltage adjustment needs/purposes).
In re Leshin, 125 USPQ 416.

Claims 22 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US 20160174974 A1) in view of Knodel et al. (US 20110278343 A1).
Regarding claims 22 and 30, Schmid et al. fails to teach said retainer comprises a first material, and wherein said movable authentication key comprises a second material that differs from said first material.
Knodel et al. discloses the invention as substantially claimed. See above.  Knodel et al. also teaches having different members of stapler, 
Since Schmid et al. does disclose and teach all the elements of the claimed invention except for the exact differing material for the key and retainer.  It would have been obvious to the stapler artisan before the effective filing date of the claimed invention to implement ceramic materials in some portions for insulation, durability, and/or electrical/piezoelectric voltage adjustment needs/purposes as taught by Knodel et al. and since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 31-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a staple cartridge comprising all the structural and functional limitations and further comprising a movable authentication key having authentication ramp, and wherein said authentication ramp is coupled to said cartridge body by a deformable tab, wherein said authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in a initial insertion position; a first angled cam surface extending from said ramp tip; and a second cam surface wherein said first angled cam surface operably engages the lockout as said authentication key is moved from said first state to said second state and biases the lockout laterally toward said unlocked position wherein the tip of the authentication ramp is configured to contact an actuator cam arm of a first lockout arm of the surgical stapling device when the staple cartridge is initially longitudinally inserted into the surgical stapling device. Having the ramp tip with angled cam surface 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-12, 22-24, and 30-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731